                   Case 18-20672-JKO   Doc 49    Filed 11/13/18     Page 1 of 2




    ORDERED in the Southern District of Florida on November 12, 2018.




                                                   John K. Olson, Judge
                                                   United States Bankruptcy Court
_____________________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA




     In re:                                           Case. No. 18-20672-JKO


     BRET WALTER BARNES                               Chapter 7
     and HEIDI V. BARNES,
              Debtor(s)
    __________________________________________/

                          ORDER ON REAFFIRMATION AGREEMENT

    The debtor HEIDI V. BARNES     has filed a motion for approval of the reaffirmation

    agreement dated 10/3/18 made between the debtor and ACAR Leasing LTD d/b/a GM

    Financial Leasing (D.E #25).
             Case 18-20672-JKO          Doc 49     Filed 11/13/18     Page 2 of 2



The court held the hearing required by 11 U.S.C. § 524(d) on notice to the debtor(s) and the

creditor on November 7, 2018.


COURT ORDER:

The court grants the debtor's motion under 11 U.S.C. § 524(c)(6)(A) and approves the
reaffirmation agreement described above as not imposing an undue hardship on the
debtor(s) or a dependent of the debtor(s) and as being in the best interest of the debtor(s).

The court grants the debtor's motion under 11 U.S.C. § 524(k)(8) and approves the
reaffirmation agreement described above.
                                            #
                                            #
                                            #
                Submitted by:
                /s/ Matthew E. Mazur, Jr., Esq.
                Matthew E. Mazur, Jr.
                Attorney for the Debtors
                2645 Executive Park Drive, Suite
                110
                Weston, Florida 33331
                Phone: (305) 466-3328
                Email: mmazurjr@mazur-law.com

 Attorney Mazur is directed to serve a conformed copy of this Order on all interested
 parties immediately upon receipt hereof and to file a certificate of service.
